Case 1:05-md-01720-MKB-JO Document 7759 Filed 10/31/19 Page 1 of 4 PageID #: 113141



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                                    X
   In re PAYMENT CARD INTERCHANGE                   : No. 05-md-1720 (MKB)(JO)
   FEE AND MERCHANT DISCOUNT                        :
   ANTITRUST LITIGATION                             : JOINT STATUS CONFERENCE STATEMENT
                                                    :
                                                    : CONFERENCE DATE: NOVEMBER 7, 2019
   This Document Relates To:                        :
                                                    :
            ALL ACTIONS.                            :
                                                    :
                                                    x

            The parties respectfully submit this Joint Case Status Report for the Case Management

   Conference currently scheduled for November 7, 2019.

   I.       PENDING MOTIONS

            The bank defendants’ motion to dismiss all claims asserted against them in the Barry’s

   Action is fully briefed (ECF Nos. 7399, 7400, 7402). In the event oral argument on the motion

   would assist the Court, the parties are prepared to present argument at the Court’s convenience.

            On October 24, 2019, counsel for the Retailers and Merchants Objectors filed their

   Written Objections to Magistrate’s Report and Recommendation dated October 11, 2019 (Doc.

   7744).

            On October 18, counsel for Elgin Ave. Recovery, LLC, and Transform SR Holdings LLC

   filed a Motion to Substitute a Party and to Amend Caption (the “Motion to Substitute”) (Doc.

   7741). At the time of filing of this Status Report, Defendants were seeking an extension to file

   an objection to the Motion to Substitute.

            On October 25, 2019, counsel for Elgin Ave. Recovery, LLC, and Transform SR

   Holdings LLC filed their Objections to Order Granting Constantine Cannon’s Motion to

   Withdraw as Counsel dated October 11, 2019 (Doc. 7749).
Case 1:05-md-01720-MKB-JO Document 7759 Filed 10/31/19 Page 2 of 4 PageID #: 113142



          On October 29, 2019, Defendants filed a motion for leave to depose Prof. Jerry Hausman,

   an expert in the 7-Eleven Plaintiff and The Home Depot actions, for three days (Doc. 7751).

   II.    STATUS OF DISCOVERY

          The parties continue to work cooperatively on discovery. Depositions of the defendants,

   Target Plaintiffs, The Home Depot, the Hertz Plaintiffs, the Dollar General Plaintiffs, the 7-

   Eleven Plaintiffs, Roundy’s, and representatives for the Rule 23(b)(2) Plaintiffs are complete.

   The deadlines to complete discovery have been extended in certain actions.

          Several parties are continuing to work with each other concerning questions and issues

   related to their respective document and data productions. There are no discovery disputes that

   are ripe for the Court to address. The parties reserve their rights to raise data issues that they are

   unable to resolve, including questions about data that has yet to be produced.

          Sears Holdings Corp., by its successor in interest, Elgin Avenue Recovery LLC, and

   Transform SR Holdings LLC continue to attempt to locate replacement experts, and will

   continue to attempt to confer with counsel to reach a suitable resolution concerning expert

   retention and scheduling.

          The Accor Plaintiffs have been meeting and conferring with Defendants on a discovery

   plan. In an effort to promote efficiency and reduce costs for all parties involved, the Accor

   Plaintiffs are seeking access to the record in this case through the existing document production

   provided to Direct Action Plaintiffs. Direct Action Plaintiffs have not objected to the Accor

   Plaintiffs’ request. However, the Accor Plaintiffs have not yet reached an agreement with

   Defendants on obtaining access to the record or a schedule for conducting discovery. The parties

   will try to resolve these issues prior to the status conference or have a specific timeline for




                                                     2
Case 1:05-md-01720-MKB-JO Document 7759 Filed 10/31/19 Page 3 of 4 PageID #: 113143



   resolution in place by the status conference. Defendants and the Accor Plaintiffs are also

   discussing a schedule for the discovery that Defendants will take from the Accor Plaintiffs.

          Defendants will seek to proceed with all additional discovery in a coordinated fashion,

   including with respect to the MTA litigation.

   III.   EXPERT DEPOSITIONS

          Expert discovery is ongoing. Pursuant to the order entered April 12, 2019, plaintiffs’

   reply expert reports were served on October 11, 2019 and depositions are to be completed by

   January 24, 2020. Three depositions have already been taken, and the parties have agreed or are

   continuing to confer about dates, locations and length for most of the remaining depositions.

   The parties will continue to discuss these matters and only seek the court’s assistance if

   necessary.




                                                    3
Case 1:05-md-01720-MKB-JO Document 7759 Filed 10/31/19 Page 4 of 4 PageID #: 113144



   Dated: October 31, 2019            Respectfully submitted,

                                      VORYS, SATER, SEYMOUR AND PEASE LLP



                                      By:     /s/ James A. Wilson
                                            James A. Wilson
                                            Robert N. Webner
                                            Douglas R. Matthews
                                            Kimberly Weber Herlihy
                                            Alycia N. Broz
                                            Kenneth J. Rubin
                                            52 E. Gay Street, P.O. Box 1008
                                            Columbus, Ohio 43216-1008
                                            (614) 464-5606
                                            jawilson@vorys.com
                                            rnwebner@vorys.com
                                            drmatthews@vorys.com
                                            kwherlihy@vorys.com
                                            anbroz@vorys.com
                                            kjrubin@vorys.com

                                            Attorneys for Target Plaintiffs,
                                            on behalf of all parties




                                         4
